On Petition for Rehearing.
Per Curiam.
19. We deem it proper to give expression to our views on one point, because it was not directly passed on in the decision of the case. Complaint is made that under the finding and judgment title is quieted in Boyd and. Smith, although their cross-complaint *554alleged a fee simple title in both. Even if Smith had but an equitable title, there should not be a reversal. The general finding and decree against appellant, when viewed in the light of the evidence, presumptively leaves him shorn of all interest in the land, and as the court below had authority at any time to strike out the name "of any party to conform the pleadings to the proof (§405 Burns 1908, §396 R. S. 1881), and as we are commanded to disregard defects im form and imperfections which might, have been amended in the court below, we hold that appellant cannot complain that the court quieted title in both Boyd and Smith, instead of striking out the name of Smith as a plaintiff, and quieting title as to Boyd.
20. 21. We may further say, in conclusion, that we are not authorized to disturb the finding upon the evidence. Hudelson v. Hudelson (1905), 164 Ind. 694, and cases cited. As to the transaction antedating the alleged release, we cannot say, in view of the evidence and the presumption of validity which attends the execution of formal evidences of indebtedness, for years unquestioned, fortified by the conclusion of the trial court, that the settlements were wrong, much less that there was an intention to defraud, or that appellant was in fact misled to his prejudice when he agreed to surrender. Upon a reconsideration of the evidence we have to say, that, at least, if it be given the strongest construction in favor of appellees which the lower court was legally justified in adopting, there would be more of inequity than equity in a decree in appellant’s favor. This alone is enough to uphold the result. Howard v. Babcock (1836), 7 Ohio 405; Hill v. Nisbet (1885), 100 Ind. 341; Ryason v. Dunten (1905), 164 Ind. 85; Boswell v. Coaks (1884), 27 Ch. Div. 424, 456.
Petition for a rehearing overruled. All concur, except Hadley, J.-, not voting.